 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.458 Page 1 of 19




David M. Wahlquist (3349)
dwahlqui@kmclaw.com
John W. Mann (11712)
jmann@kmclaw.com
Jacob A. Green (15146)
jgreen@kmclaw.com
KIRTON McCONKIE
Thanksgiving Park Four
2600 W. Executive Parkway, Suite 400
Lehi, Utah 84043
Telephone: (801) 321-4865
Fax: (801) 426-2101
Attorneys for defendants
J. Scott Johansen and Marlaine Johansen


                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                   DISTRICT OF UTAH


 Zurich American Insurance Company and         :         DEFENDANTS J. SCOTT
 Fidelity and Deposit Company of Maryland,     :       JOHANSEN AND MARLAINE
                                               :    JOHANSEN’S AMENDED ANSWER
        Plaintiff,                             :      TO PLAINTIFF’S COMPLAINT
                                               :          AND CROSS CLAIM
        vs.                                    :
                                               :    Civil Action No. 1:20-cv-00089-DBP
 Ascent Construction Inc., Brad L. Knowlton,   :
 Shondell Swenson (f/k/a Shondell              :           Judge David Barlow
 Knowlton), J. Scott Johansen & Marlaine       :
 Johansen                                      :
                                               :
                                               :
 Defendants.                                   ::
 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.459 Page 2 of 19




                                            ANSWER

       Defendants J. Scott Johansen and Marlaine Johansen (“Johansens”) answer the complaint

of Plaintiff Zurich American Insurance Company and Fidelity and Deposit Company of

Maryland (“Plaintiff’s Complaint”) as follows:

       1.      Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 1 of Plaintiff’s Complaint, and therefore deny the same.

       2.      Johansens admit the allegations contained in paragraph 2 of Plaintiff’s Complaint.

       3.      Answering the allegations contained in paragraph 3 of Plaintiff’s Complaint,

Johansens admit that Brad L. Knowlton is an individual, that he is president of Ascent

Construction, Inc. (“Ascent”), that he has an ownership interest in Ascent, and that he has signed

certain indemnity agreements in favor of Plaintiff, but deny the remaining allegations contained

in said paragraph.

       4.      Answering the allegations contained in paragraph 4 of Plaintiff’s Complaint,

Johansens admit that Shondell Swenson is an individual residing at the stated address, that she is

the ex-wife of Brad Knowlton, and that she has signed certain indemnity agreements in favor of

Plaintiff, but deny the remaining allegations contained in said paragraph.

       5.      Answering the allegations contained in paragraph 5 of Plaintiff’s Complaint,

Johansens admit that J. Scott Johansen is an individual residing at the stated address, that he is

the former chief financial officer of Ascent, that he has an ownership interest in Ascent, and that

he has signed certain indemnity agreements in favor of Plaintiff, but deny the remaining

allegations contained in said paragraph.




                                                  2
 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.460 Page 3 of 19




       6.      Answering the allegations contained in paragraph 6 of Plaintiff’s Complaint,

Johansens admit that Marlaine Johansen is an individual residing at the stated address, that she is

the wife of J. Scott Johansen and that she signed certain indemnity agreements in favor of

Plaintiff, but deny the remaining allegations contained in said paragraph.

       7.      Johansens incorporate by reference their answers to paragraphs 1 through 6 of

Plaintiff’s Complaint as their answer to paragraph 7 thereof.

       8.      Answering the allegations contained in paragraph 8 of Plaintiff’s Complaint,

Johansens admit that this Court has personal jurisdiction over them, that Ascent transacted

business in and around Salt Lake County, State of Utah, and that the documents referenced in

said paragraph speak for themselves and are the best evidence of their terms and conditions, but

deny Plaintiff’s characterization of the documents to the extent they are inconsistent with the

terms and conditions thereof and deny the remaining allegations contained in said paragraph.

       9.      Johansens admit the allegations contained in paragraph.9 of Plaintiff’s Complaint.

       10.     Johansens admit the allegations contained in paragraph 10 of Plaintiff’s

Complaint.

       11.     Johansens admit the allegations contained in paragraph 11 of Plaintiff’s

Complaint.

       12.     Johansens incorporate by reference their answers to paragraphs 1 through 11 of

Plaintiff’s Complaint as their answer to paragraph 12 thereof.

       13.     Answering the allegations contained in paragraph 13 of Plaintiff’s Complaint,

Johansens admit that Plaintiff issued payment and performance bonds for all the listed projects

except the Jordanelle, New Central Regional Office and Sandy City projects, but lack sufficient


                                                 3
 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.461 Page 4 of 19




information upon which to base a belief regarding the truth of the remaining allegations

contained in said paragraph, and therefore deny the same.

       14.     Answering the allegations contained in paragraph 14 of Plaintiff’s Complaint,

Johansens admit that the referenced bonds speak for themselves and are the best evidence of

their terms and conditions, deny Plaintiff’s characterization of such terms and conditions to the

extent they differ from the terms and conditions of the bonds, and lack sufficient information

upon which to base a belief regarding the truth of the remaining allegations contained in said

paragraph, and therefore deny the same.

       15.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 15 of Plaintiff’s Complaint, and therefore deny the same.

       16.     Answering the allegations contained in paragraph 16 of Plaintiff’s Complaint,

Johansens admit that they, Brad Knowlton, Shondell Swenson and Ascent signed the 2001 GIA

attached as Exhibit 1 as consideration for Plaintiff issuing certain bonds, but deny the remaining

allegations contained in said paragraph.

       17.     Answering the allegations contained in paragraph 17 of Plaintiff’s Complaint,

Johansens admit that the 2001 GIA speaks for itself and is the best evidence of its terms and

conditions and deny Plaintiff’s characterization thereof to the extent it differs from such terms

and conditions.

       18.     Johansens admit the allegations contained in the first sentence of paragraph 18 of

Plantiff’s Complaint, but deny the allegations contained in the second sentence of said

paragraph.




                                                 4
 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.462 Page 5 of 19




       19.     Johansens admit the allegations contained in the first sentence of paragraph 19 of

Plantiff’s Complaint, but deny the allegations contained in the second sentence of said

paragraph.

       20.     Johansens admit the allegations contained in paragraph 20 of Plaintiff’s

Complaint.

       21.     Answering the allegations contained in paragraph 21 of Plaintiff’s Complaint,

Johansens admit that the 2001 GIA speaks for itself and is the best evidence of its terms and

conditions and deny Plaintiff’s characterization thereof to the extent it differs from such terms

and conditions.

       22.     Answering the allegations contained in paragraph 22 of Plaintiff’s Complaint,

Johansens admit that the referenced GIA’s speak for themselves and are the best evidence of

their terms and conditions, deny Plaintiff’s characterization thereof to the extent it differs from

such terms and conditions, affirmatively assert that Plaintiff released Johansens from any

liability under the 2001 GIA with respect to the Bonds as defined in Plaintiff’s Complaint, and

deny the remaining allegations contained in said paragraph.

       23.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 23 of Plaintiff’s Complaint, and therefore deny the same.

       24.     Answering the allegations contained in paragraph 24 of Plaintiff’s Complaint,

Johansens admit that the referenced GIA’s speak for themselves and are the best evidence of

their terms and conditions, deny Plaintiff’s characterization thereof to the extent it differs from

such terms and conditions, affirmatively assert that Plaintiff released Johansens from any




                                                  5
 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.463 Page 6 of 19




liability or obligation under the 2001 GIA with respect to the Bonds as defined in Plaintiff’s

Complaint, and deny the remaining allegations contained in said paragraph.

       25.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 25 of Plaintiff’s Complaint, and therefore deny the same.

       26.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 26 of Plaintiff’s Complaint, and therefore deny the same.

       27.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 27 of Plaintiff’s Complaint, and therefore deny the same.

       28.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 28 of Plaintiff’s Complaint, and therefore deny the same.

       29.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 29 of Plaintiff’s Complaint, and therefore deny the same.

       30.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 30 of Plaintiff’s Complaint, and therefore deny the same.

       31.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 31 of Plaintiff’s Complaint, and therefore deny the same.

       32.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 32 of Plaintiff’s Complaint, and therefore deny the same.

       33.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 33 of Plaintiff’s Complaint, and therefore deny the same.

       34.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 34 of Plaintiff’s Complaint, and therefore deny the same.


                                                 6
 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.464 Page 7 of 19




       35.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 35 of Plaintiff’s Complaint, and therefore deny the same.

       36.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 36 of Plaintiff’s Complaint, and therefore deny the same.

       37.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 37 of Plaintiff’s Complaint, and therefore deny the same.

       38.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 38 of Plaintiff’s Complaint, and therefore deny the same.

       39.     Answering the allegations contained in paragraph 39 of Plaintiff’s Complaint,

Johansens deny such allegations with respect to them, and lack sufficient information upon

which to base a belief regarding the truth of the allegations as they pertain to the remaining

defendants, and therefore deny the same.

       40.     Answering the allegations contained in paragraph 40 of Plaintiff’s Complaint,

Johansens admit that they received Exhibit 6 on or after February 21, 2020, admit that Exhibit 6

speaks for itself and is the best evidence of its terms and conditions, deny Plaintiff’s

characterization thereof to the extent it differs from such terms and conditions, and lack

sufficient information upon which to base a belief regarding the truth of the allegations as they

pertain to the remaining defendants, and therefore deny the same.

       41.     Answering the allegations contained in paragraph 41 of Plaintiff’s Complaint,

Johansens admit that they received Exhibit 7 on or after March 17, 2020, admit that Exhibit 7

speaks for itself and is the best evidence of its terms and conditions, deny Plaintiff’s

characterization thereof to the extent it differs from such terms and conditions, and lack


                                                  7
 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.465 Page 8 of 19




sufficient information upon which to base a belief regarding the truth of the allegations as they

pertain to the remaining defendants, and therefore deny the same.

       42.     Answering the allegations contained in paragraph 42 of Plaintiff’s Complaint,

Johansens admit that they received Exhibit 8 on or after April 3, 2020, admit that Exhibit 8

speaks for itself and is the best evidence of its terms and conditions, deny Plaintiff’s

characterization thereof to the extent it differs from such terms and conditions, and lack

sufficient information upon which to base a belief regarding the truth of the allegations as they

pertain to the remaining defendants, and therefore deny the same.

       43.     Answering the allegations contained in paragraph 43 of Plaintiff’s Complaint,

Johansens deny such allegations with respect to them, but lack sufficient information upon which

to base a belief regarding the truth of the allegations as they pertain to the remaining defendants,

and therefore deny the same.

       44.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 44 of Plaintiff’s Complaint, and therefore deny the same.

       45.     Answering the allegations contained in paragraph 45 of Plaintiff’s Complaint,

Johansens deny that they misappropriated any project funds, but lack sufficient information upon

which to base a belief regarding the truth of the allegations as they pertain to the remaining

defendants, and therefore deny the same.

       46.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 46 of Plaintiff’s Complaint, and therefore deny the same.

       47.     Answering the allegations contained in paragraph 47 of Plaintiff’s Complaint,

Johansens deny such allegations with respect to them, but lack sufficient information upon which


                                                  8
 Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.466 Page 9 of 19




to base a belief regarding the truth of the allegations as they pertain to the remaining defendants,

and therefore deny the same.

       48.     Answering the allegations contained in paragraph 48 of Plaintiff’s Complaint,

Johansens admit that the GIA’s speak for themselves and are the best evidence of their terms and

conditions, and deny Plaintiff’s characterization thereof to the extent it differs from such terms

and conditions, deny the remaining allegations contained in said paragraph as they relate to them,

and lack sufficient information upon which to base a belief regarding the truth of the allegations

as they pertain to the remaining defendants, and therefore deny the same.

       49.     Johansens incorporate by reference their answers to paragraphs 1 through 48 of

Plaintiff’s Complaint as their answer to paragraph 49 thereof.

       50.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 50 of Plaintiff’s Complaint, and therefore deny the same.

       51.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 51 of Plaintiff’s Complaint, and therefore deny the same.

       52.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 52 of Plaintiff’s Complaint, and therefore deny the same.

       53.     Answering the allegations contained in paragraph 53 of Plaintiff’s Complaint,

Johansens deny such allegations with respect to them, but lack sufficient information upon which

to base a belief regarding the truth of the allegations as they pertain to the remaining defendants,

and therefore deny the same.

       54.     Answering the allegations contained in paragraph 54 of Plaintiff’s Complaint,

Johansens deny such allegations with respect to them, but lack sufficient information upon which


                                                 9
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.467 Page 10 of 19




to base a belief regarding the truth of the allegations as they pertain to the remaining defendants,

and therefore deny the same.

       55.     Johansens incorporate by reference their answers to paragraphs 1 through 54 of

Plaintiff’s Complaint as their answer to paragraph 55 thereof.

       56.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 56 of Plaintiff’s Complaint, and therefore deny the same.

       57.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 57 of Plaintiff’s Complaint, and therefore deny the same.

       58.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 58 of Plaintiff’s Complaint, and therefore deny the same.

       59.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 59 of Plaintiff’s Complaint, and therefore deny the same.

       60.     Johansens incorporate by reference their answers to paragraphs 1 through 59 of

Plaintiff’s Complaint as their answer to paragraph 60 thereof.

       61.     Answering the allegations contained in paragraph 61 of Plaintiff’s Complaint,

Johansens admit that the GIA’s speak for themselves and are the best evidence of their terms and

conditions, and deny Plaintiff’s characterization thereof to the extent it differs from such terms

and conditions, deny that they have any liability or obligations under any bonds except those

issued for the Sugarmont and Gardner Mill projects, and lack sufficient information upon which

to base a belief regarding the truth of the allegations as they pertain to the remaining defendants,

and therefore deny the same.




                                                 10
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.468 Page 11 of 19




       62.     Johansens deny the allegations contained in paragraph 62 of Plaintiff’s

Complaint.

       63.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 63 of Plaintiff’s Complaint, and therefore deny the same.

       64.     Answering the allegations contained in paragraph 64 of Plaintiff’s Complaint,

Johansens admit that Plaintiff makes the specified request, but deny Plaintiff is entitled to such

relief against them.

       65.     Answering the allegations contained in paragraph 65 of Plaintiff’s Complaint,

Johansens admit that Plaintiff makes the specified request, but deny Plaintiff is entitled to such

relief against them.

       66.     Answering the allegations contained in paragraph 66 of Plaintiff’s Complaint,

Johansens admit that Plaintiff makes the specified request, but deny Plaintiff is entitled to such

relief against them.

       67.     Johansens incorporate by reference their answers to paragraphs 1 through 66 of

Plaintiff’s Complaint as their answer to paragraph 67 thereof.

       68. Johansens deny the allegations contained in paragraph 68 of Plaintiff’s Complaint.

       69.     Answering the allegations contained in paragraph 69 of Plaintiff’s Complaint,

Johansens admit that they have not given Plaintiff funds but deny the remaining allegations

contained in said paragraph.

       70.     Answering the allegations contained in paragraph 70 of Plaintiff’s Complaint,

Johansens admit that the referenced Bonds speak for themselves and are the best evidence of




                                                 11
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.469 Page 12 of 19




their terms and conditions and deny Plaintiff’s characterization thereof to the extent it differs

from such terms and conditions.

       71.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 71 of Plaintiff’s Complaint, and therefore deny the same.

       72.     Johansens deny the allegations contained in paragraph 72 of Plaintiff’s

Complaint.

       73.     Johansens deny the allegations contained in paragraph 73 of Plaintiff’s

Complaint.

       74.     Johansens deny the allegations contained in paragraph 74 of Plaintiff’s

Complaint.

       75.     Johansens deny the allegations contained in paragraph 75 of Plaintiff’s

Complaint.

       76.     Answering the allegations contained in paragraph 76 of Plaintiff’s Complaint,

Johansens admit that some of the defendants have ownership of some portions of the Property as

defined in Plaintiff’s Complaint, but deny the remaining allegations contained in said paragraph.

       77.     Johansens incorporate by reference their answers to paragraphs 1 through 76 of

Plaintiff’s Complaint as their answer to paragraph 77 thereof.

       78.     Answering the allegations contained in paragraph 78 of Plaintiff’s Complaint,

Johansens admit that all bonds issued by Plaintiff for Ascent conferred a benefit upon Ascent,

but deny the remaining allegations contained in said paragraph.




                                                 12
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.470 Page 13 of 19




       79.     Answering the allegations contained in paragraph 79 of Plaintiff’s Complaint,

Johansens admit that Ascent accepted and appreciated the benefit upon it by any bonds issued by

Plaintiff for Ascent, but deny the remaining allegations contained in said paragraph.

       80.     Johansens deny the allegations contained in paragraph 80 of Plaintiff’s

Complaint.

       81.     Answering the allegations contained in paragraph 81 of Plaintiff’s Complaint,

Johansens admit that the referenced GIA’s speak for themselves and are the best evidence of

their terms and conditions and deny Plaintiff’s characterization thereof to the extent it differs

from such terms and conditions.

       82.     Johansens deny the allegations contained in paragraph 82 of Plaintiff’s

Complaint.

       83.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 83 of Plaintiff’s Complaint, and therefore deny the same.

       84.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 84 of Plaintiff’s Complaint, and therefore deny the same.

       85.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 85 of Plaintiff’s Complaint, and therefore deny the same.

       86.     Johansens incorporate by reference their answers to paragraphs 1 through 85 of

Plaintiff’s Complaint as their answer to paragraph 86 thereof.

       87.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 87 of Plaintiff’s Complaint, and therefore deny the same.




                                                 13
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.471 Page 14 of 19




       88.     Johansens lack sufficient information upon to base a belief regarding the truth of

the allegations contained in paragraph 88 of Plaintiff’s Complaint, and therefore deny the same.

       89.     Answering the allegations contained in paragraph 89 of Plaintiff’s Complaint,

Johansens admit that the referenced GIA’s speak for themselves and are the best evidence of

their terms and conditions and deny Plaintiff’s characterization thereof to the extent it differs

from such terms and conditions.

       90.     Answering the allegations contained in paragraph 90 of Plaintiff’s Complaint,

Johansens admit that Plaintiff makes the specified request, but deny Plaintiff is entitled to such

relief against them.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim against Johansens upon which relief can be

granted.



                             SECOND AFFIRMATIVE DEFENSE

       On September 3, 2010, Plaintiff released Johansens from any liability under the 2001

GIA as far as it relates to the Bonds as defined in Plaintiff’s Complaint.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint is premature as it is unknown at this point whether Plaintiff will

actually suffer any overall damages with respect to the Bonds.




                                                 14
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.472 Page 15 of 19




                            FOURTH AFFIRMATIVE DEFENSE

       Johansens have not signed any GIA’s with respect to any of the Bonds except for those

relating to the Sugarmont and Garnder Mill projects, and therefore have no liability for such

other projects.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff either has or may in the future fail to mitigate its damages.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint against Johansen is barred to the extent that damages for which it

seeks recovery were caused by Plaintiff or other parties for whom Johansens are not responsible.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint is barred by the doctrine of unclean hands.

                            EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint is barred by the doctrine of offset. Johansens are entitled to allocate

any excess funds procured through the Sugarmont litigation to an obligation of their choice,

namely, any obligation they may owe Plaintiff under the Gardner Mill project. Similarly,

Johansens are entitled to allocate any excess funds procured through the Gardner Mill litigation

to an obligation of their choice, namely, any obligation they may owe Plaintiff under the

Sugarmont project.

       WHEREFORE, Johansens pray the Court to dismiss this action against them with

prejudice, and to award them their costs and attorneys’ fees incurred herein.




                                                 15
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.473 Page 16 of 19




                                          CROSS CLAIM

        Defendants J. Scott Johansen and Marlaine Johansen, for a cross claim against defendant

Ascent Construction, Inc. (“Ascent”), allege as follows:

                                 Parties, Jurisdiction and Venue

        1.     Defendants J. Scott Johansen and Marlaine Johansen (“Cross Claimants”) reside

in Kaysville, Utah.

        2.     Ascent is a Utah corporation with its principal place of business in the State of

Utah.

        3.     This Court has supplemental jurisdiction over this Cross Claim pursuant to 28

U.S.C. § 1367 because the Cross Claim is so related to the claims in this action that they form

part of the same case or controversy.

        4.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the Cross Claim occurred in or around this district.

                                        First Claim For Relief
                                             (Indemnity)

        5.     Cross Claimants incorporate by reference paragraphs 1 through 4 of their Cross

Claim in this First Claim For Relief.

        6.     Cross Claimants executed the indemnity agreements relating to the Sugarmont

and Gardner Mill projects for the benefit of Ascent.

        7.     To the extent that Plaintiff procures a judgment against Cross Claimants, Ascent

has an equitable obligation to indemnify and hold Cross Claimants harmless from any such

judgment.



                                                 16
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.474 Page 17 of 19




       8.      To the extent that Plaintiff procures a judgment against Cross Claimants, Cross

Claimants are entitled to judgment in the same amount, together with interest, costs and

attorney’s fees from Ascent.

                                    Second Claim For Relief
                                      (Unjust Enrichment)

       9.      Cross Claimants incorporate by reference paragraphs 1 through 8 of their Cross

Claim in this Second Claim For Relief.

       10.     To the extent Cross Claimants pay any amounts to Plaintiff pursuant to Plaintiff’s

claims asserted in this action relating to Ascent’s Sugarmont, Gardner Mill projects, or any other

Ascent project, Cross Claimants will have bestowed a benefit upon Ascent for which Ascent has

not paid Cross Claimants.

       11.     It is unfair and unjust that Cross Claimants should pay any amount to Plaintiff for

Sugarmont, Gardner Mill, or any other Ascent project without Ascent paying or reimbursing

them for the same.

       12.     Therefore, Cross Claimants are entitled to judgment against Ascent for any

amounts which they pay Plaintiff pursuant to Plaintiff’s claims asserted herein relating to any

Ascent project, together with interest and Cross Claimants’ costs incurred herein.

       WHEREFORE, Cross Claimants pray the Court to enter judgment in their favor against

Ascent for any amounts Cross Claimants pay Plaintiff pursuant to its claims asserted against




                                                17
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.475 Page 18 of 19




Cross Claimants or Ascent in this action, together with interest and Cross Claimants’ attorneys’

fees and costs.

       DATED this 24th day of August, 2016.

                                                    KIRTON McCONKIE

                                                    /s/David M. Wahlquist
                                                    David M. Wahlquist
                                                    Attorneys for defendants J. Scott Johansen
                                                    and Marlaine Johansen




                                               18
Case 1:20-cv-00089-DBB Document 44 Filed 08/24/20 PageID.476 Page 19 of 19




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 24th day of August, 2020, a true and correct copy of

the foregoing DEFENDANTS J. SCOTT JOHANSEN AND MARLAINE JOHANSEN’S

AMENDED ANSWER TO PLAINTIFF’S COMPLAINT AND CROSS CLAIM was served

on the following by the method indicated below:

  Connor L. Cantrell, Esq.                           ( ) U.S. Mail, Postage Prepaid
  The Hustead Law Firm, PC                           ( ) Federal Express
  4649 South Ulster Street, Ste. 1250                ( ) Hand Delivery
  Denver, Colorado 80237                             ( ) Telecopy
  Email: clc@thlf.com                                ( ) E-mail
                                                     (X) ECF

  Jon M. Memmott (#2235)                             ( ) U.S. Mail, Postage Prepaid
  MEMMOTT & ASSOCIATES                               ( ) Federal Express
  240 S 200 W., P.O. Box 70                          ( ) Hand Delivery
  Farmington, Utah 84025                             ( ) Telecopy
  Email: jon@memmottlaw.com                          ( ) E-mail
                                                     (X) ECF

  Shawn P. Bailey (#9905)                            ( ) U.S. Mail, Postage Prepaid
  PECK HADFIELD BAXTER & MOORE, LLC                  ( ) Federal Express
  399 North Main, Suite 300                          ( ) Hand Delivery
  Logan, Utah 84321                                  ( ) Telecopy
  Email: sbailey@peckhadfield.com                    ( ) E-mail
                                                     (X) ECF

  Darrel J. Bostwick (4543)                          ( ) U.S. Mail, Postage Prepaid
  Bruce M. Pritchett (6781)                          ( ) Federal Express
  Meagan L. Rudd (10364)                             ( ) Hand Delivery
  Jonathan R. Rudd (11422)                           ( ) Telecopy
  Nick S. Nielsen (15902)                            ( ) E-mail
  THE RUDD FIRM, P.C.                                (X) ECF
  10150 Centennial Parkway, Suite 150
  Sandy, Utah 84070
  dbostwick@ruddfirm.com,
  bpritchett@ruddfirm.com,
  meagan@ruddfirm.com, jonathan@ruddfirm.com,
  nnielsen@ruddfirm.com

                                                  /s/ Londa Heaton
                                             19
